CONCURRING OPINION OP
FREAR, J.
I concur’ in tRe foregoing conclusion, tRougR witR mucR Resi-tation. Considering tRe extreme youtR of tRe witness and tRe very important part Rer testimony played in tRe case, tRe gravity of tRe offense witR which the accused was charged (the penalty Reing death or imprisonment for life), and the strenuous objections of counsel, as well as the express requirements of our statute and the decisions of courts elsewhere, liberal as. they are in admitting testimony under somewhat similar circumstances, it seems to me that the trial judge did not sufficiently comply with the provisions of the statute regarding the-minor’s understanding of the nature and obligation of the oath that was administered and the purpose for which Rer testimony was required.